DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on March 8, 2021.  Claims 1-3 and 7-15 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Allowable Subject Matter
Currently claims 1-3 and 7-15 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…wherein the server apparatus comprises a processor part configured to: 

in response to the processor part determining that wine in the wine storage facility should be collected from the wine storage facility, determine to move the collected wine to a different wine storage facility than the wine storage facility”

Mabray discloses a means for imposing fee for wine when wine in the wine storage facility is provided to a customer (Mabray: paragraph [0142] - After finalization of the transaction, the funds may be distributed as follows on a per transaction basis or periodically: (A) Producer's payment; (B) OOSS fee, and excise tax if applicable; and (C) Wholesaler fee, and excise tax if applicable).  Haramabos further discloses determine to move wine to a location other than the wine storage facility in a case wherein it is decided that wine in the wine storage facility should be collected from the wine storage facility (Haramabos: paragraph [0107] - If the wine is available in stock for the customer order 1705 or there are sufficient wines in stock to fulfill foreseeable customer orders, there is no need for the retailer 1704 to order wines. The data flow may end at this stage 1706A. However if necessary, the retailer 1704 may order wines to satisfy the current customer order 1705 or fulfill foreseeable customer orders).  PTO-892 Reference U discloses a model for wine inventory management.  Neither Mabray, Hamaramabos, PTO-892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious wherein the server apparatus comprises a processor part configured to: in response to the detection apparatus 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625